PER CURIAM.
Appellants seek review of the summary judgment entered against them. Their affirmative defense alleged appellees knew of the secondary financing and therefore, could not have relied on appellants’ sworn statement to the contrary. Appellees failed to negate that affirmative defense. See Steiner v. Ciba-Geigy Corp., 364 So.2d 47, 52 (Fla. 3d DCA 1978), cert. denied, 373 So.2d 461 (1979). Hence, a genuine issue of material fact remained as to whether appellees relied on those representations, which precluded entry of the summary judgment.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
DELL and GARRETT, JJ., concur.
FARMER, J., dissents without opinion.